DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022, amending claims 8, 9, 17, canceling claims 1-7, 10-16, and adding claims 19-24, has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1).
Regarding claim 19, Eisenhardt discloses a method for producing a rod having a cylindrical body surmounted by a head (FIG. 1) which is structurally equivalent with the claimed guide rod for a pump, comprising:
molding a cylindrical guide rod comprising an upper end (¶¶ 8, 14, 43);
providing a heating tool 60, comprising:
a central bore/axis;
a swage plate 74 functioning as a negative mold for the head and heating jacket 69, equated with the claimed heating plate (FIG. 7; ¶¶ 83+); 
aligning the cylindrical guide rod along the central axis (¶ 89);
moving the heating tool along the central axis into contact with the upper end of the cylindrical guide rod, wherein the heating tool exerts pressure on the upper end of the cylindrical guide rod (¶ 89);
heating the upper end of the cylindrical guide rod until a portion melts forming a melted upper end portion (¶ 89);
forming a head from the melted upper end portion (¶ 89);
removing the heating tool (¶ 91); and

Eisenhardt discloses a preferred embodiment in which the cylindrical rod is formed by extrusion and that rod-shaped components are conventionally manufactured by injection molding (¶¶ 4-6, 13, 37).
Eisenhardt does not appear to expressly disclose injection molding the rod blank prior to reshaping.
However, Regen discloses a similar hot stamping method in which the preforms are injection molded (¶¶ 10, 11, 85).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include injection molding of the rod-blank of Regen, because such an injection molding is an alternative expedient to the preferred extrusion method and would yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient (MPEP § 2143.I.D).
Regarding claim 19, Eisenhardt suggest the swage plate 74 includes a central cutout 76 which has a hemispheric shape (FIG. 7; ¶ 88).
Regarding claim 23, Eisenhardt suggests a three-jaw chuck 64 for clamping the rod blank during forming (FIG. 7; ¶¶ 84+).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 19 above, further in view of Halstead et al. (US 2002/0052244 A1).
Eisenhardt does not appear to expressly disclose a flat heating/reshaping surface.
However, Halstead discloses a hot forging method (title/abstract) in which the reshaping surface is flat (FIG. 5; ¶¶ 10, 23).
prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include a flat reshaping surface of Halstead, because a flat surface would form a alternative shape with expected results.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) as applied to claim 19 above, further in view of Boes et al. (US 2013/0336824 A1).
Eisenhardt does not appear to expressly disclose forming the rod blank with a support.
However, Boes discloses stem 120, equated with the claimed guide rod, for a pump which includes a cylindrical rod including a head on one end and a support on the opposite end (title/abstract, ¶¶ 30-31; FIG 4-5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Eisenhardt to include a support portion opposite the head of Boes, in order to form products that have similar structures to known pump guide rods.

Claims 24, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) and Boes et al. (US 2013/0336824 A1).
Regarding claim 24, Eisenhardt discloses a method for producing a rod having a cylindrical body surmounted by a head (FIG. 1) which is structurally equivalent with the claimed guide rod for a pump, comprising:
molding a cylindrical guide rod comprising an upper end (¶¶ 8, 14, 43);
providing a heating tool 60, comprising:
a central bore/axis;
a swage plate 74 functioning as a negative mold for the head and heating jacket 69, equated with the claimed heating plate (FIG. 7; ¶¶ 83+); 

moving the heating tool along the central axis into contact with the upper end of the cylindrical guide rod, wherein the heating tool exerts pressure on the upper end of the cylindrical guide rod (¶ 89);
heating the upper end of the cylindrical guide rod until a portion melts forming a melted upper end portion (¶ 89);
forming a head from the melted upper end portion (¶ 89);
removing the heating tool (¶ 91); and
cooling the head (¶ 91). 
Eisenhardt discloses a preferred embodiment in which the cylindrical rod is formed by extrusion and that rod-shaped components are conventionally manufactured by injection molding (¶¶ 4-6, 13, 37).
Eisenhardt does not appear to expressly disclose injection molding the rod blank prior to reshaping.
However, Regen discloses a similar hot stamping method in which the preforms are injection molded (¶¶ 10, 11, 85).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include injection molding of the rod-blank of Regen, because such an injection molding is an alternative expedient to the preferred extrusion method and would yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient (MPEP § 2143.I.D).
Further, Eisenhardt does not appear to expressly disclose forming the rod blank with a support or that the guide rod is inserted in a deformable membrane.
However, Boes discloses stem 120, equated with the claimed guide rod, for a pump which includes a cylindrical rod including a head on one end and a support on the opposite end 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Eisenhardt to include a support portion opposite the head inserted within a bellows of Boes, in order to form products that have similar structures to known pump guide rods.
Regarding claim 9, Eisenhardt suggest the swage plate 74 includes a central cutout 76 heating cavity which has a hemispheric shape (FIG. 7; ¶ 88) wherein the upper end of the rod is inserted.
Regarding claim 17, Eisenhardt suggests the maximum diameter of the head of the rod is greater than the nominal diameter of the rod (FIG. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt et al. (US 2008/0070036 A1) in view of Regen et al. (US 2015/0306789 A1) and Boes et al. (US 2013/0336824 A1) as applied to claim 24 above, further in view of Halstead et al. (US 2002/0052244 A1).
Eisenhardt does not appear to expressly disclose a flat heating/reshaping surface.
However, Halstead discloses a hot forging method (title/abstract) in which the reshaping surface is flat (FIG. 5; ¶¶ 10, 23).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Eisenhardt to include a flat reshaping surface of Halstead, because a flat surface would form a alternative shape with expected results.

Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-6, filed 26 January 2022, with respect to the rejections of claims 8, 9, and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Boes et al. (US 2013/036824 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MICALLEF LEWIS A
US 3452905 A
Rossignol; Eric
US 20170246648 A1
Van Swieten; Roy et al.
US 20140183229 A1
De Regt; Jeroen D.
US 20150071801 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742